EXHIBIT 10.4

AMENDMENT NO. 1
TO
NOTE


THIS AMENDMENT NO. 1 TO NOTE (this “Amendment”) is hereby executed by China
Electric Vehicle Corporation (the “Holder”) and as consented to by ZAP (the
“Company” and together with the Holder, the “Parties”) to that certain Senior
Secured Convertible Promissory Note Due 2012 (the “Note”) issued to Holder by
the Company pursuant to that certain Senior Secured Convertible Note and Warrant
Purchase Agreement entered into by the Parties, dated as of January 12, 2011
(the “Purchase Agreement”), effective as of March 31, 2011.  The Parties, for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, here by agree as follows:


1.  
The Note is hereby amended as follows: The first subsection 2(b)(7), including
subsections 2(b)(7)(A), 2(b)(7)(B), 2(b)(7)(C), 2(b)(7)(D) and 2(b)(7) (E), of
the Note shall be deleted in its entirety.



2.  
Except as amended hereby, all other provisions of the Note shall remain in full
force and effect.



3.  
Notwithstanding the foregoing, nothing in this Amendment shall be interpreted to
modify or limit provisions regarding retained liabilities and indemnity or
similar matters in the Purchase Amendment.

 
4.  
This Amendment shall be binding upon and inure to the benefit of the Parties
hereto, as well as each of their legal representatives, heirs, administrators,
executors, successors and assigns.

 
5.  
If any term, condition, or provision of this Amendment is invalid, illegal, or
otherwise incapable of being enforced by any rule of law or public policy, all
other terms, conditions, and provisions of this Amendment shall nevertheless
remain in full force and effect.

 
6.  
By its acceptance hereof, each of the Parties hereto hereby represents that it
has the necessary power and authority or capacity to execute, deliver, and
perform the undertakings contained in this Amendment, and that this Amendment
constitutes a valid and binding obligation of such Party enforceable against it
in Amendment with its terms.

 
7.  
This Amendment may be executed in counterparts and by different parties on
separate counterpart signature pages, each of which constitutes an original and
all of which taken together constitute one and the same instrument.  Delivery of
executed counterparts of this Amendment by fax or email shall be effective as an
original.  This Amendment shall be governed by and interpreted in accordance
with the provisions regarding rule of law set forth in the Purchase Agreement.

 
[Signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Holder has executed this Amendment No. 1 to Note and the
Company has consented, effective as of the date first set forth above.


Holder


CHINA ELECTRIC VEHICLE CORPORATION,
a British Virgin Island company
 
By: CATHAYA CAPITAL, L.P.
Its Sole Stockholder


By: Cathaya Capital, G.P.
Its General Partner


By: Cathaya Capital Co., Ltd.
Its General Partner




By:   /s/ Priscilla Lu                                
 
Name: Priscilla Lu                                   
 
Title: Director                                           
 




CONSENT:


The Company hereby consents to this Amendment No. 1 to Note.


ZAP,
a California corporation




By:  /s/ Steven Schneider                         
 
Name:  Steven Schneider                          
 
Title:   Co-Chief Executive Officer           